 AMERICAN OIL COMPANY541This noticemustremain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 327Logan Building, 500 Union Street, Seattle, Washington, Telephone 583-7473.American Oil CompanyandLocal7-776,Oil,Chemical andAtomicWorkers International Union,AFL-CIO.Gases 14-CA-3886, 3919, mad 3919-s.August 16, 1966DECISION AND ORDEROn May 31, 1966, Trial Examiner Thomas A. Ricci issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices allegedin the complaint and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filed exceptions to theDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-nlendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA hearing in the above-entitled proceeding was held before Trial ExaminerThomas A. Ricci on April 18, 19, and 20, 1966, at St. Louis, Missouri, on amendedcomplaint of the General Counsel against American Oil Company, herein calledthe Respondent or the Company. The issue litigated is whether the Respondent vio-lated Section 8(a)(5) of the Act.' A brief was filed after the close of the hearingby the Respondent.'The hearing started as a consolidated proceeding, with a complaint in Case 14-CA,-3541, also against the Respondent,joined with this one for a single hearing During thehearing the Ceneral Counsel announced that a settlement had been arranged in Case 14-CA-3541,and moved for severance The motion is granted,and the hearing in Case14-CA-3541 was continued indefinitely pending compliance with the settlementagicemeut160 NLRB No. 46. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entirefollowing:record, and from my observation of the witnesses, I make theFINDINGS OF FACT1.THEBUSINESSOF THE COMPANYThe Respondent, a Maryland corporation, has its principal office and place ofbusiness in Chicago, Illinois, is engaged, among other things, in the manufactureand nonretail sale of gasoline and other oil products, and operates in many loca-tions, one of which is its Wood River, Illinois, refinery, the only location involvedin this proceeding. In the normal course of operations the Respondent annuallysells and ships from this one refinery materials valued in excess of $50,000 directlyto out-of-State points. I find that the Respondent is engaged in commerce withinthe meaning of the Act and that it will effectuate the policies of the Act to exercisejurisdiction herein.If.THE LABOR ORGANIZATION INVOLVEDThe evidence shows, and I find,that Oil, Chemical and Atomic Workers Inter-nationalUnion,AFL-CIO,and itsLocal 7-776,are labor organizations withinthemeaning of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint in this case, alleging an illegal refusal to bargain, was issuedafter, and essentially rests upon, a fully litigated representation proceeding (Cases14-RC-4888, 4889) which terminated in the certification of the International Unionon January 28, 1966, as the statutory exclusive representative of the Respondent'semployees in a certain appropriate bargaining unit.2 After certification of the Union,on January 31 the Union demanded that the Respondent recognize it and bargain;by letter dated February 2, 1966, the Respondent replied that because it deemedthe Board's certification invalid "in law and in fact" it refused to bargain. The Com-pany held firm to this adamant position at the hearing on complaint. More pre-cisely, the Respondent contends that the certificate is invalid because the bargainingunit includes a category of employees called process supervisors, whom it arguesshould be excluded as supervisors within the meaning of the Act.In Case 14-RC-4888, pursuant to petition duly filed, a regular hearing was heldduring which testimony was received for 17 hearing days, and the principal questionlitigated was the very one concerning the alleged supervisory status of this categoryof employees. In its Decision and Direction of Election, issued on August 10, 1965,the Board discussed the question and the related evidence at length, and found con-trary to the Respondent's contention .3 An election was held on September 2, 1965,where a majority of the valid votes cast was in favor of the Union. The Respondentthereafter filed objections to the election, reasserting its earlier argument respectingthe process supervisors, and alleging that the results should be set aside becausethose employees were permitted to vote. The objections were duly investigated bythe Regional Director, who on November 4 issued his report in which he recom-mended that the objections be overruled. The Respondent then filed exceptions tothe Regional Director's Report, with supporting affidavits and other documents. OnJanuary 28, 1966, the Board issued a Supplemental Decision and Certification ofRepresentatives (unpublished), overruling the objections and certifying the Union asstatutory majority representative in the unit originally found appropriate and againincluding the process supervisors. In again considering the merits of the Respond-ent's fundamental position, the Board evaluated the Regional Director's Report andthe documentary material submitted by the Respondent, including factual statementsassertedly reflecting changed fact and circumstances up to September 1965. Uponanalysis of the total evidence then before it, the Board reaffirmed its previous con-clusion that the process supervisors are not supervisors as defined in the Act andtherefore appropriately included in the bargaining unit.2The bargaining unit set out in the Board's certification, and which I find is now ap-propriate for purposes of collective bargaining isAll operating and maintenance employees of the Respondent at its Wood River, Illinois,oilrefinery, including process supervisors, but excluding office and clerical employees,professional employees, watchmen, guards, and supervisors as defined in the Act.3 154 NL1i13 393 AMERICAN OIL COMPANY543It is clear that the Respondent'spurpose in refusing to bargain on request afterissuance of the certification is to test the correctness of the Board's unit determina-tion respecting the process supervisors by court review.In justification of his deter-mination to relitigate the entire issue at the hearing before me, counsel for theRespondent stated:..representation cases are nonadversary in character andare investigatory in character. As we understand it, being nonadversary, you don'tlitigate in an investigation as you do in a complaint case.ithasn'tbeen litigatedaswe see it." There was no assertion of newly discovered evidence on the mainquestion or of changed conditions following the Board's certification.The Respondent's offer,once again,to prove the alleged supervisory status of thedisputed employees and to relitigate the entire question, was rejected by me. Thelaw is clear.In a complaint proceeding,a Respondent may not raise issues that havebeen considered, litigated, and decided in the representation proceeding. In theinterests of finality of adjudication the Board has consistently refused to reconsider,in subsequent unfair labor practice cases alleging a refusal to bargain,questionswhich have been disposed of in a prior representation proceeding .4The Board having certified the Union on January 28, 1966, as the exclusive repre-sentative of the employees,the validity of the certification shortly thereafter, as amatter of law, is conclusively presumed.5 I find that at all times material herein,and more particularly since January 28, 1966, the Union has been the representa-tive for the purposes of collective bargaining of a majority of the employees in theappropriate unit, and, the virtue of Section 9(a) of the Act, has been and is nowthe exclusive representative of all the employees in the said unit for the purposesof collective bargaining in respect to rates of pay, wages,hours of employment, andother conditions of employment.Accordingly, I find that by refusing to bargain with the Union on February 1,1966, and continuously thereafter, the Respondent has violated Section 8(a)(5) and(1) of the Act. The appropriate remedial order will require that on request theRespondent bargain with the Union, as to all the employees included in the bar-gaining unit, with respect to all of their conditions of employment, an obligation asbroad as the full scope of the statutory duty.There is a further paragraph in the complaint, alleging that at the end of Feb-ruary, the very month when the Respondent in the broadest and most unequivocalterms possible rejected all claim to recognition by the Union, it also violated Sec-tion 8(a)(5) of the Act when, without consulting the Union in advance, it changedwork assignments in a very minor respect, from certain pipefitters to certain bargeloaders.Whereas for a long time the work of connecting and disconnecting hoses,and of operating hoists, all in the loading of barges with refinery products, hadbeen performed by pipefitters as an incidental and very minor aspect of their regu-larmaintenance duties, early in March,for reasons of safety to personnel and pro-tection of equipment, the Company assigned this work on occasion to the regularbarge loaders.Both groups of employees are included in the single bargaining unit.An assertion by the General Counsel at the hearing that some of this work was alsoassigned to employees of a company other than the Respondent is totally unsup-ported by any probative evidence.The Respondent's indifference to any possible union interest in this matter is notdenied,and obviously reflects no more than adherence to the consistent positionthat it was not obligated to deal with the Union at all. No doubt there were otherinstances, in its total continuing operations of the refinery with over 500 operatingand maintenance employees, where the Company took unilateral action affectingthe terms and conditions of employment of other individual workmen. The Respond-ent standing firm in the refusal to extend any recognition to the Union, despite thepresent duty imposed by the statute, it follows that any act in which a term or con-dition of employment was altered unilaterally was equally violative of the Act. Noemployees were discharged because of this matter and it was not shown any earnedless in wages as a result.I think no useful purpose would be served by reporting in detail here the preciseinstances where changes of such assignments occurred, the conversations between thepipefitters and management representatives on the subject at the time, and the Com-pany's refusal to permit certain employees to grieve over the question as official repre-sentatives of the Union. At the close of the Government's case-in-chief, the General'Mountain State Telephone and Telegraph Company,136NLRB 1612;Emple KnittingMills,151 NLRB 759.5Ray BrooksvN L It B.,348 U.S 96. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel stated that the sole remedy sought in consequence of this particular viola-tion of Section 8(a)(5) is that the Company be ordered to bargain with the Unionabout its desire to change such assignments in the future. He said "the General Coun-sel does not request that the Company be ordered to reinstate its prior practices.it is not apparent that indeed any pipefitters have suffered financial loss.Thatis a matter, we hope, as to which the Company ultimately will bargain." When theorder recommended below is enforced, the Company will bargain about changes inwork assignments of this kind, as well as all others.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations as described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it be ordered to cease and desist theiefrom and take certainaffirmative action designed to effectuate the policies of the Act. Accordingly, theRespondent will be oidered to bargain collectively with the Union in the unit foundappropriate, and, if an understanding is reached, embody such understanding in asigned agreement.Upon the basis of the foregoing findings of fact, and upon the record in itsentirety, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning of Section 2(2) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.All operating and maintenance employees of the Respondent at its Wood River,Illinois, oil refinery, including process supervisors, but excluding office and clericalemployees, professional employees, watchmen, guards, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.Oil, Chemical and Atomic Workers International Union, AFL-CIO, was certi-fied on January 28, 1966, and at all times thereafter has been the duly certifiedcollective-bargaining representative of Respondent's employees in the appropriateunit,within the meaning of Section 9(a) of the Act.5.By refusing on and after February 1, 1966, to meet with the above-named labororganization for purposes of collective-bargaining, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a)(5) and' (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case, I recommend that American Oil Company, Wood River,Illinois,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Oil, Chemical and Atomic WorkersInternational Union, AFL-CIO, as the exclusive representative of all employees inthe bargaining unit.(b) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of the rights to self-organization, to form, join, or assistany labor organization, to bargain collectively through representatives of their ownchoosing and to engage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any and all such activi-ties, except to the extent that such right to be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorized in AMERICAN OIL COMPANY:'545.Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affiimative action which I.find will effectuate the policies ofthe Act:(a)Upon request bargain collectively with Oil, Chemical and Atomic WorkersInternationalUnion, AFL-CIO, , as the executive bargaining representative of allemployees in the appropriate unit described above, with respect to rates of pay,wages, hours of employment, and other terms and conditions of employment, andif an understanding is reached, embody such understanding in a signed agreement.6(b) Post at its place of business in Wood River, Illinois, copies of the attachednotice marked "Appendix." 7 Copies of said notice, to be furnished by the RegionalDirector for Region 14, shall, after being signed by the Respondent's representative,be posted by the Respondent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, or covered byany other material.(c)Notify said Regional Director, in writing, within 20 days from date ofreceipt of this Decision, what steps it has taken to comply herewith .86 The complaint also names as a bargaining agent Local 7-776, OCAW, chartered bythe International Union in November of 1965, after the election, as bargaining agent ofthe employees involved. Whether, in its blanket refusal to recognize the certified Union,the Respondent in this instance also violated the statute in its refusal to deal with thechartered local, is beside the true issue of the case It is only the validity of the certificate,naming only the International as the employees' choice, that is in litigation The Respond-ent will, of course, bargain with the chosen spokesmen of the certified Union.71n. the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."8In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended order of aTrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the NationalLabor Rela-tions Act, as amended,we herebynotify our,employees that:.WE WILL NOTrefuse to bargain collectivelywithOil,Chemical and AtomicWorkers International Union,AFL-CIO,as the exclusive representative of theemployees in the bargaining unit described below:All operating and maintenance employees of our Wood River,Illinois,oil refinery,including process supervisors,but excluding office and clericalemployees,professional employees,watchmen,guards, and supervisors asdefined inthe Act.WE WILL NOT in any like or related manner interfere with,restrain,orcoerce our employees in the exercise of their right to self-organization, toform, join, or assist any labor organization,to bargain collectively throughrepresentatives of their own choosing and to engage in other concerted activi-ties for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities,except to the extent that suchrightsmay be affected by an agreement requiring membership in a labor orga-nization as a condition of employment as authorized in Section 8(a)(3) of theAct, asmodified bythe Labor-Management Reporting and Disclosure Act of1959.257-551-67-vol. 160-36 546 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL bargain collectively,upon request,with the Union as the exclusiverepresentative of all our employees in the bargaining unit described belowwith respect to rates of pay, wages,hours of employment,and other termsand conditions of employment,and, if an understanding is reached,embodysuch understanding in a signed agreement.AMERICAN OIL COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60consecutivedays from the date ofposting,and mustnot be altered,defaced,or covered by anyothermaterial.If employeeshaveany question concerning this notice or compliancewith itsprovisions,theymay communicatedirectlywiththe Board'sRegionalOffice, 1040Boatmen's Bank Building,314 North Broadway, St. Louis, Missouri 63102, Tele-phone 622-4156.MorrisWeiss d/b/a Mook Weiss Meat Packing Company andTerry Weiss d/b/a Crown Meat CompanyandAmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO, Local 515MorrisWeiss d/b/a Mook Weiss Meat Packing Company andTerry Weiss d/b/a Crown Meat CompanyandJames C. Prewitt.Cases 26-CA-2154, 26-RC-2420, and 26-CA-2245. August 18,1966DECISION AND ORDEROn April 20, 1966, Trial Examiner Arthur E. Reyman issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision. He further found that the Respondents had notengaged in certain other unfair labor practices alleged in the consoli-dated complaint and recommended dismissal of such allegations. Inaddition, the Trial Examiner sustained the challenge to the ballot ofSeymour Levinson, overruled the challenges to the ballots of QuintonSpruille, Freddie McFerren, and John Cole, Jr., and recommendedthat the latter ballots be opened and counted. Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filed cross-exceptions anda brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. The160 NLRB No. 43.